Citation Nr: 0414276	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hemochromatosis; 
sideroblastic anemia; aplastic anemia; bone marrow failure; 
and myelodysplastic syndrome, to include as secondary to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1942 
until October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
hemochromatosis; sideroblastic anemia; aplastic anemia; bone 
marrow failure; and myelodysplastic syndrome, to include as 
secondary to exposure to ionizing radiation.

The appellant requested a hearing in this case, however, he 
subsequently withdrew such request in October 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for hemochromatosis; sideroblastic anemia; 
aplastic anemia; bone marrow failure; and myelodysplastic 
syndrome, to include as secondary to exposure to ionizing 
radiation.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The appellant contends that his currently diagnosed 
hemochromatosis, sideroblastic anemia, aplastic anemia, bone 
marrow failure, and myelodysplastic syndrome stem from his 
exposure to ionizing radiation in service.  Claims based upon 
exposure to ionizing radiation are entitled to special 
development with proof of exposure to ionizing radiation and 
manifestation of a "radiogenic disease".  38 C.F.R. § 3.311 
(2003).  The appellant's diagnosis of hemochromatosis, 
sideroblastic anemia, aplastic anemia, bone marrow failure, 
and myelodysplastic syndrome was confirmed at his November 
2002 VA examination.  Furthermore, although none of the 
aforementioned conditions are enumerated as per se 
"radiogenic diseases", the November 2002 VA examiner 
indicated that medical and scientific evidence shows that 
there may exist "some relation" between myelodysplastic 
syndrome and exposure to low doses of ionizing radiation.  
The Board additionally notes that the equivocal nature of the 
VA examiner's opinion mandates that this case be remanded for 
clarification of the medical nexus opinion.

In addition, the appellant's service medical and personnel 
records show that on August 14, 1945, he participated in a 
bombing run over the Marifu railroad yards fourteen miles 
southwest of Hiroshima.  The appellant's lay statements as 
well as the lay statements provided by the crew of the 
"Beachcomber" aircraft further indicate that upon 
completion of the aforementioned bombing run, the appellant 
and the crew of the Beachcomber flew over Hiroshima so that 
they could observe the aftermath of the August 6, 1945 atomic 
bombing of Hiroshima.

The RO subsequently provided this information to the Defense 
Threat Reduction Agency (DTRA) for purposes of obtaining a 
radiation dose assessment for the appellant.  In April 2003, 
the DTRA response indicated that the appellant was indeed 
fourteen miles southwest of Hiroshima during an August 14, 
1945 bombing run over the Marifu railroad yards.  DTRA could 
not verify whether the appellant's aircraft actually flew 
over Hiroshima that day, but they indicated that radiation 
dose estimates for aircrew members that may have flown over 
Hiroshima subsequent to the nuclear detonation did not show 
contamination.  The Board additionally notes that no specific 
dose estimate or range of dose estimates was provided by 
DTRA.

With respect to the dosage information provided by DTRA, a 
May 8, 2003 report from the National Academy of 
Sciences/National Research Council (NAS/NCR) found that the 
methodology used by the DTRA for estimating radiation doses 
underestimated the upper bounds of the dose.  The affected 
cases involve veterans who were confirmed or assumed 
participants in U.S. atmospheric nuclear testing and in the 
post-war occupation of Hiroshima and Nagasaki.  Thereafter, 
DTRA devised new methods for reconstructing dose estimates.  
Under these circumstances, the Board finds that a 
reconstructed dose estimate should also be obtained from the 
DTRA.

Accordingly this case is REMANDED for the following:

1.  The appellant's private medical records 
dated in January 1998 should be obtained from 
the Mayo Clinic.  All efforts to obtain these 
records should be fully documented, and the 
facility must provide a negative response if 
records are not available.

2.  Obtain a revised dose estimate from the 
DTRA.  This assessment should be prepared 
under the DTRA's revised methodology.

3.  If the new DTRA response shows that the 
appellant was exposed to ionizing radiation, 
then the RO should proceed with development 
under 38 C.F.R. § 3.311(c) (2003) and forward 
the claim for review by the Under Secretary 
for Benefits.

4.  Upon resolution of the dose estimate, the 
appellant should be afforded a VA 
reexamination performed by an appropriate 
medical specialist who can determine the 
nature and etiology of the appellant's 
hemochromatosis, sideroblastic anemia, 
aplastic anemia, bone marrow failure, and 
myelodysplastic syndrome.  The examiner 
should review the appellant's claims folder 
and must indicate in the examination report 
that such review was performed.  The examiner 
should then address the following:

The examiner should provide an opinion 
as to whether it is "at least as likely 
as not" that the appellant's 
hemochromatosis, sideroblastic anemia, 
aplastic anemia, bone marrow failure, 
and/or myelodysplastic syndrome is 
causally related to any in service 
event, to include his exposure to 
ionizing radiation.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claim for service 
connection for hemochromatosis; sideroblastic 
anemia; aplastic anemia; bone marrow failure; 
and myelodysplastic syndrome, to include as 
secondary to exposure to ionizing radiation 
should then be reviewed with specific 
consideration of 38 U.S.C.A. § 1154 West 
2002).   If any of the benefits sought on 
appeal remain denied, then the appellant and 
his representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, provides 
for expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


